       Case 2:19-cv-01393-DLR Document 57 Filed 08/05/19 Page 1 of 4



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Hotel Airport Incorporated, David Tirri,          No. CV 19-01393 PHX DLR
10                         Plaintiffs,                  ORDER
11    v.
12    Best Western International Incorporated, an
      Arizona Non-Profit Corporation,
13
                           Defendant.
14
15
16          This matter was referred to the undersigned Magistrate Judge for the purpose of
17   conducting a settlement conference. (ECF No. 54).
18          Rule 408 of the Federal Rules of Evidence applies to all aspects of the settlement
19   conference. All communications and information exchanges made in the settlement
20   process, not otherwise discoverable, will not be admissible in evidence for any purpose.
21   All matters communicated expressly in confidence to the settlement judge will be kept
22   confidential and will not be disclosed to any other party. At the conclusion of the settlement
23   conference, all documents submitted by the parties will be returned, destroyed, or otherwise
24   disposed of in the manner directed by the settlement judge.
25          Pursuant to Rule 16, Federal Rules of Civil Procedure, and 28 U.S.C. § 473(B)(5),
26          IT IS ORDERED that all parties and, if represented, their counsel, shall physically
27   appear before United States Magistrate Judge Camille Bibles, at her chambers at 123 N.
28   San Francisco, Suite 200, Flagstaff, Arizona, on October 17, 2019, at 10:00 a.m. The
       Case 2:19-cv-01393-DLR Document 57 Filed 08/05/19 Page 2 of 4



 1   Court has allocated a minimum of five hours for the Settlement Conference; however, if
 2   meaningful progress is being made the conference will continue until either the case settles
 3   or meaningful progress is no longer being made.
 4          Counsel who will be responsible for trial of the lawsuit for each party must
 5   personally appear and participate in the Settlement Conference. Additionally,
 6   representatives of the parties with full, complete, and unlimited authority to discuss and
 7   settle the case must be physically present unless expressly excused by timely motion and
 8   an order issued prior to the Settlement Conference. Motions to be excused will only be
 9   granted upon a showing of good cause.
10          If any defendant is an insured party, a representative of that party’s insurer with full,
11   complete, and unlimited authority to discuss and settle the case MUST physically appear
12   at the Settlement Conference. An uninsured or self-insured corporation, association,
13   partnership, business entity, organization, governmental agency, or political body MUST
14   physically appear at the Settlement Conference through its authorized representative with
15   full, complete, and unlimited authority to discuss and settle the case.1
16          No later than September 23, 2019, counsel who will attend the Settlement
17   Conference must call chambers at (928)774-2566 to schedule a conference call between
18   counsel and the settlement judge. This conference call must take place sometime during
19   the week of September 30, 2019. During this call, counsel and the settlement judge will
20   address procedural matters to facilitate the Settlement Conference.
21          Before arriving at the Settlement Conference, the parties must negotiate and make
22   a good faith effort to settle the case without the settlement judge’s involvement. The parties
23   shall exchange written correspondence regarding settlement. Plaintiffs’ demand must be
24   delivered to defense counsel at least fourteen (14) days before the Settlement
25   Conference, i.e., no later than October 3, 2019. Defendant’s response to the demand
26          1
               The requirement that a representative physically appear with full, complete, and unlimited
27   authority is only satisfied where the representative is the decision-maker with full authority to
     settle the matter; for a party asserting a claim, this means full authority to stipulate to dismissal
28   and release of all claims; for a party defending a claim, this means full authority to satisfy the
     opposing party’s existing settlement demand or offer.

                                                     -2-
       Case 2:19-cv-01393-DLR Document 57 Filed 08/05/19 Page 3 of 4



 1   must be delivered to Plaintiffs’ counsel at least seven (7) days before the Settlement
 2   Conference, i.e., no later than October 10, 2019.
 3          Each party must provide the settlement judge with a Settlement Conference
 4   Memorandum at least seven days before the Settlement Conference, i.e., no later than
 5   October 10, 2019. The parties may deliver their memoranda directly to chambers at 123
 6   N. San Francisco Street, Suite 200, Flagstaff, Arizona, 86001, or submit them by facsimile
 7   (928-774-2586), or by electronic mail (bibles_chambers@azd.uscourts.gov). If a party’s
 8   memorandum and any exhibits exceed twenty-five (25) pages, a hard copy or the
 9   memorandum and exhibits must be delivered to chambers. The Settlement
10   Conference Memoranda must NOT be filed with the Clerk of the Court.
11          The memoranda shall include the following information:
12          (1) A brief statement of the facts of the case.
13          (2) A brief statement of the claims or defenses as appropriate for the party, i.e.,
14   statutory or other grounds upon which the claims or defenses are founded, including the
15   citation to the appropriate authorities, a forthright evaluation of the parties’ likelihood of
16   prevailing on the claims and defenses, and a description of the major issues in dispute.
17          (3) A summary of the proceedings to date including rulings on motions and pending
18   motions, if any.
19          (4) An estimate of the costs and time to be expended for further discovery, pretrial
20   litigation and trial, including past and future attorneys’ and experts’ fees.
21          (5) A brief statement of the facts and issues upon which the parties agree.
22          (6) Whether there are any distinct or dominant issues which, if resolved, would
23   likely aid in the disposition of the case.
24          (7) The relief sought.
25          (8) Each party’s position on settlement, including present demands and offers and
26   the history of past settlement discussions, offers, and demands.
27          Each party’s Settlement Conference Memorandum must not exceed seventeen (17)
28   pages exclusive of attachments and must otherwise comply with the Rules of Practice for


                                                  -3-
       Case 2:19-cv-01393-DLR Document 57 Filed 08/05/19 Page 4 of 4



 1   the District Court. See Local Rules of Civil Procedure 7.1 & 7.2. No responsive memoranda
 2   shall be permitted.
 3          If any party believes that the Settlement Conference would be futile and would result
 4   in economic waste because, for example, a party or insurer has adopted a position from
 5   which they refuse to deviate, they must notify the Court in writing at least seven days before
 6   the Settlement Conference. The settlement judge will consider whether the Settlement
 7   Conference would be helpful and, if not, whether the Settlement Conference should be
 8   cancelled. If there is disagreement between the attorneys or unrepresented parties on this
 9   issue, they must arrange for a telephonic conference with the Court and all counsel as soon
10   as reasonably practical. If no such conference is arranged, the Court will presume that all
11   counsel, their clients, and any unrepresented party believe that there is a reasonable, good
12   faith opportunity for settlement, and that the involvement of a settlement judge is needed
13   to accomplish a settlement.
14          Absent good cause shown, if any party, counsel, or representative fails to promptly
15   appear at the Settlement Conference, fails to comply with the terms of this Order, is
16   substantially unprepared to meaningfully participate in the Settlement Conference, or fails
17   to participate in good faith in the Settlement Conference, sanctions may be imposed
18   pursuant to Rules 16(f) and 37(b)(2)(D) of the Federal Rules of Civil Procedure, which
19   may include an award of reasonable attorney’s fees and expenses and a finding of
20   contempt. See 28 U.S.C. § 636(e).
21          Dated this 2nd day of August, 2019.
22
23
24
25
26
27
28


                                                 -4-
